            Case 1:17-cr-00630-ER Document 177 Filed 11/17/19 Page 1 of 5
                                            U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       November 17, 2019

BY ECF & ELECTRONIC MAIL

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott
               S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government writes to respectfully request that the Court: (1) preclude the defendant
from eliciting testimony from defense character witnesses regarding specific instances of the
defendant’s conduct; and (2) instruct the jury that (a) the duty of client confidentiality cannot serve
as a defense to criminal conduct; and (b) none of the email communications admitted by the
Government at trial—including communications between the defendant and Ruja Ignatova—are
privileged.

A.     Preclusion of Character Witness Testimony Regarding Specific Instances of Conduct

       The Court should prelude the defendant from eliciting testimony from character witnesses
regarding specific acts of the defendant on direct examination, pursuant to the clear dictates of
Federal Rule of Evidence 405.

       1.      Applicable Law

        Federal Rule of Evidence 405(a) allows a party to introduce character evidence in the form
of “testimony about the person’s reputation or by testimony in the form of an opinion.” Fed. R.
Evid. 405(a). “Unless character is an essential element of the crime charged, on direct examination
only reputation and opinion evidence may be used to prove the defendant’s character, and specific
instances of conduct may not be admitted.” United States v. Chan, No. S1197CR.1053(PKL),
2002 WL 109528, at *1 (S.D.N.Y. Jan. 25, 2002) (citing Fed. R. Evid. 405(b); United States v.
Doyle, 130 F.3d 523, 542 (2d Cir. 1997); United States v. Benedetto, 571 F.2d 1246, 1249-50 (2d
Cir. 1978)).

        “Once a defendant offers character testimony, the prosecution is afforded substantial
latitude to rebut such evidence.” United States v. Russo, 110 F.3d 948, 952 (2d Cir. 1997). Under
Rule 405(a), on cross-examination, the prosecution is allowed to ask the witness about specific
instances of the conduct of the accused. See Fed. R. Evid. 405(a); Russo, 110 F.3d at 952;
            Case 1:17-cr-00630-ER Document 177 Filed 11/17/19 Page 2 of 5



Benedetto, 571 F.2d at 1250. Such cross-examination “is permitted to evaluate the character
witness’s credibility and knowledge of the defendant.” United States v. Reich, 420 F. Supp. 2d
75, 89 (E.D.N.Y. 2006), aff’d, 479 F.3d 179 (2d Cir. 2007) (citing United States v. Birney, 686
F.2d 102, 108 (2d Cir. 1982)). “Indeed, the prosecution may inquire about misconduct that did
not lead to a conviction, or even an arrest.” Chan, 2002 WL 109528, at *1 (citing Birney, 686
F.2d at 107-08).

        The Second Circuit reviews “a trial court’s ruling on the admissibility of character evidence
for an abuse of discretion.” United States v. Damblu, 134 F.3d 490, 494 (2d Cir. 1998).

       2.      Discussion

         The defendant has indicated that he anticipates calling several character witnesses as part
of his defense case in this matter. Under Rule 405(a), on direct examination, the defendant may
seek to prove his good character only through “testimony about the [defendant’s] reputation or by
testimony in the form of an opinion.” Character is not an “essential element” of the money
laundering and bank fraud conspiracy offenses alleged in this case. See, e.g., United States v.
Nektalov, No. S203CR.828PKL, 2004 WL 1637010, at *2 (S.D.N.Y. July 21, 2004) (“Character
is not ‘in issue’ when the defendant is charged with money laundering.”); United States v. Kosinski,
No. 3:16-CR-00148 (VLB), 2017 WL 4953902, at *4 (D. Conn. Oct. 31, 2017) (“Defendant’s
character is not an ‘essential element’ of the insider trading crimes for which he was indicted.”);
Mueller & Kirkpatrick, 2 Federal Evidence § 4.44 (4th ed. 2013) (“Almost never is character an
‘element’ of a charge or defense in criminal cases—a point that is made graphic by the obscurity
of the illustrative example cited by the Advisory Committee.”) (emphasis in original).
Accordingly, the defendant may not admit specific instances of conduct through the character
witnesses, and the Court should specifically preclude the defendant from attempting to do so. 1

B.     The Court Should Instruct the Jury That Client Confidentiality Is Not a Defense to
       Criminal Conduct and That Email Communications in Evidence Are Not Privileged

        The Court should instruct the jury, consistent with the crime-fraud orders entered in this
case, that client confidentiality is not a defense to criminal conduct, and that none of the email
communications admitted into evidence by the Government are privileged.

       1.      Background

       The defendant has made reference to client confidentiality at various points during the
trial—specifically, Mark Scott’s duty of confidentiality to Ruja Ignatova as her purported
attorney—in an apparent effort to show that the defendant acted properly when lying or failing to
disclose certain material information to banks and other parties. For example, in his opening
statement, counsel stated:


1
  On the other hand, on cross-examination of any character witness called by the defendant, the
Government should be permitted to ask the witness about specific instances of the defendant’s
conduct, consistent with the dictates of Rule 405(a). See Fed. R. Evid. 405(a); Russo, 110 F.3d at
952; Benedetto, 571 F.2d at 1250.

                                                 2
            Case 1:17-cr-00630-ER Document 177 Filed 11/17/19 Page 3 of 5



               Now, the government says that Mark Scott never told the fund
               administrators or the banks that the money was coming, really,
               behind the companies, that there was really some connection with
               Ruja and OneCoin. You know what, ladies and gentlemen? The
               government is right. The government is right about that. Mark Scott
               provided the information about the legal entities that were sending
               him funds. He did not go out of his way and volunteer that, by the
               way, these funds have connections to Ruja and OneCoin. The
               evidence is going to show Ruja demanded confidentiality. She was
               a private person. Mark Scott was an attorney. And he did not reveal
               information about OneCoin as a matter of practice.

(Tr. at 56-57) (emphasis added).

      The defendant has also raised the specter that certain emails admitted into evidence
between the defendant and Ruja Ignatova are protected by the attorney-client privilege. For
example, counsel posed the following series of questions to Special Agent Nicholas Kroll on cross-
examination:

       Q.      Now, let’s look at the subject. It says “Re: Attorney/Client Privileged
               Communication.” Do you see that?
       A.      Yes.
       Q.      So does that indicate to you that Mark Scott writing this has designated it as a legal
               document between a lawyer and his client?
       A.      How he designates it I can’t assume, but it is in fact the subject of the e-mail.
       Q.      I’m sorry?
       A.      It is in fact the subject of the e-mail.
       Q.      Right, the attorney/client privileged communication.
       A.      Yes.

(Tr. at 1322-23). Later in the same cross-examination, counsel asked Agent Kroll the following
series on questions on the same topic:

       Q.      Can you take that down and please go to Government Exhibit 1055, and if we could
               please enlarge the top. All right, we’re in March 2016. Again the subject is listed
               as attorney/client privileged communication. Do you see that, sir?
       A.      Yes.
       Q.      And Mr. Scott says, “Hi Ruja. For your information, Gilbert asked me about your
               new structure.” Now, we have seen through other documents that Mr. Scott—or
               someone at Locke Lord—is working on her structure; is that correct?
       A.      It would appear so.
       Q.      “I gave nothing away, but stating that you will be operating through Ireland mainly.
               I am not sharing that you will be banking off-shore and where. He still thinks that
               you need to make changes. Trust me, you don’t. What I am creating is best for
               you.” Is it fair to say that this would show—or tends to show—that Mark Scott is
               keeping the information of his client confidential from Gilbert Armenta even
               though Gilbert Armenta was the one who introduced Ruja Ignatova?

                                                 3
             Case 1:17-cr-00630-ER Document 177 Filed 11/17/19 Page 4 of 5



        A.      If you say so, yes.
        Q.      And that would be the proper thing for a lawyer to do, isn’t it?
        A.      Yes.

(Tr. at 1328-29).

        2.      Discussion

         The Court should instruct the jury that any obligation of client confidentiality owed by an
attorney, such as the defendant, to a client is not a legal defense to criminal charges against the
attorney. It is notable that while the New York Rules of Professional Conduct provide that “a
lawyer shall not knowingly reveal confidential information” of a client, the Rules also provide that
“[a] lawyer shall not . . . assist a client . . . in conduct that the lawyer knows is illegal or fraudulent”
and that “[i]n the course of representing a client, a lawyer shall not knowingly make a false
statement of fact or law to a third person.” See N.Y. Rules of Professional Conduct 1.6(a), 1.2(d),
and 4.1. Indeed, even the New York client confidentially rule provides that an attorney “may
reveal or use confidential information to the extent that the lawyer reasonably believes necessary
. . . to prevent the client from committing a crime.” See N.Y. Rules of Professional Conduct
1.6(b)(2). 2 Accordingly the Court should instruct the jury that any duty of confidentiality an
attorney may owe to a client cannot serve as a defense to criminal conduct. 3

        The Court should also instruct the jury regarding the non-privileged nature of email
communications admitted into evidence at trial. As the Court is well aware, the Court has issued
several crime-fraud orders in this case. (See Doc. Nos. 133 and 142). Under the terms of those
Orders, the email communications in evidence between the defendant and Ruja Ignatova were
determined to be non-privileged under the crime-fraud exception to the attorney-client privilege.
In order to prevent the jury from drawing an improper conclusion based on the line of cross-
examination described above, the Government further requests that the Court instruct the jury that
none of the email communications introduced into evidence by the Government—including email
communications with subject line “Attorney Client Privileged Communication”—are privileged.




2
  During the time period alleged in the operative Indictment, the defendant was admitted to the
New York and Florida Bars. The Florida Rules of Professional Conduct contain language nearly
identical to the New York Rules of Professional Conduct described above. See Florida Rules of
Professional Conduct 4-1.2(d), 4-1.6(a), 4-1.6(b)(1), and 4-4.1(a).
3
   For the same reasons, the Court should preclude the defendant from making arguments in
summation to the effect that the duty of client confidentiality represents a defense to the charged
crimes.

                                                     4
          Case 1:17-cr-00630-ER Document 177 Filed 11/17/19 Page 5 of 5



C.     Conclusion

         For the reasons set forth above, the Court should: (1) preclude the defendant from eliciting
testimony from defense character witnesses regarding specific instances of the defendant’s
conduct; and (2) instruct the jury that (a) the duty of client confidentiality cannot serve as a defense
to criminal conduct; and (b) none of the email communications admitted by the Government at
trial are privileged.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                           by: ___/s/_                   _______________
                                               Julieta V. Lozano/Christopher J. DiMase/
                                               Nicholas S. Folly
                                               Special Assistant United States Attorney/
                                               Assistant United States Attorneys
                                               (212) 637-2438 / 2433 / 1060


cc:    Arlo Devlin-Brown, Esq. (by electronic mail)
       David Garvin, Esq. (by electronic mail)




                                                   5
